FILED
                            NOT FOR PUBLICATION                              JAN 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TANIA CASANDRA BIBIANO                           No. 14-71528
RAMIREZ, AKA Tania Casandra Bernal,
AKA Tania C. Bibiano Ramirez,                    Agency No. A086-915-074

              Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 2, 2015
                              Pasadena, California

Before: SCHROEDER, PREGERSON, and FRIEDLAND, Circuit Judges.

      Petitioner Tania Casandra Bibiano Ramirez is a native and citizen of Mexico

and legal permanent resident of the United States. Ramirez petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her application for




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
cancellation of removal and protection under the Convention Against Torture

(“CAT”).

      The BIA held her removable as a person convicted of an “aggravated

felony” pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii). The definition of “aggravated

felony” includes “a crime of violence . . . for which the term of imprisonment [is]

at least one year.” 8 U.S.C. § 1101(a)(43)(F).

      Ramirez was convicted of two counts of assault with a deadly weapon in

violation of California Penal Code § 245(a)(1) and two counts of leaving the scene

of an accident resulting in injury to a person in violation of California Vehicle

Code § 20001(a). While driving a car without a license, she repeatedly crashed

into other cars and pedestrians, causing serious injuries. We have expressly held

that assault with a deadly weapon in violation of California Penal Code § 245(a)(1)

is categorically a crime of violence as defined in 18 U.S.C. § 16(a). United States

v. Grajeda, 581 F.3d 1186 (9th Cir. 2009). Ramirez’s two-year prison sentence

also satisfied the requirement for a term of imprisonment for at least one year. The

BIA therefore properly determined that Ramirez was removable as charged under 8

U.S.C. § 1227(a)(2)(A)(iii) and ineligible for cancellation of removal because of

her assault convictions.




                                           2
      Substantial evidence supports the BIA’s conclusion that Ramirez did not

satisfy her burden of demonstrating that she would more likely than not be tortured

upon return to Mexico.

      The petition for review is DENIED.




                                         3
                                                                            FILED
Pregerson, Circuit Judge, dissenting:                                       JAN 04 2016

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS



      For all intents and purposes, Tania Casandra Bernal is an American. She has

spent almost her entire life here: she was brought to the U.S. as an infant; she grew

up surrounded by her family, all citizens or lawful permanent residents; and, as an

older student, she was in the process of finishing high school. And like many

Americans, she had begun to build her own family: she married a U.S. citizen,

Andres Bernal, and together they gave life to a U.S. citizen baby girl named

Andrea Erin Bernal.

      Yet Tania Casandra Bernal, despite her strong ties to America, is suffering

more severe punishment than had she been born in the U.S. Sentenced to two

years in prison, she has now spent three years behind bars in a state prison and an

immigration detention center. She faces an additional harsh penalty—removal to a

country she does not know and that she fears.

      This harsh punishment is one she will not bear alone: her five-year-old

daughter Andrea, a U.S. citizen by birth, will also suffer because her mother is

taken from her; she will be deprived of her mother’s love, counsel, and presence

for many, many, many years. See Moore v. City of East Cleveland, 431 U.S. 494,

503–05 (1977) (“Our decisions establish that the Constitution protects the sanctity

                                        –1 of 2–
of the family precisely because the institution of the family is deeply rooted in this

Nation’s history and tradition.”).

      I respectfully dissent.




                                       –2 of 2–